Citation Nr: 0611347	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  He served in Vietnam from January 1968 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
bilateral hearing loss, assigned a noncompensable evaluation, 
and denied service connection for tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is manifested by an 
average pure tone threshold of 54 decibels on the right and 
45 decibels on the left.  Discrimination ability averages at 
100 percent correct on the right and 96 percent correct on 
the left.

2.  Competent evidence of a nexus between the post service 
diagnosis of bilateral tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107; 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of  any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2003 letter and the April 2004 
statement of the case sent to the veteran.  In the July 2003 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
that the claimed conditions existed from military service to 
the present time.  This evidence was usually shown by medical 
records, medical opinions, and statements from persons who 
knew the veteran and were aware of any disability the veteran 
had while in service, and records and statements from service 
medical personnel.  

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate claims for service 
connection and an increased rating.  The veteran stated in 
his July 2003 personal statement, that while he was serving 
in the Army, he completed a tour of duty in Vietnam from 
January 1968 to September 1968.  It was during this time that 
the veteran was exposed to an extreme noise environment which 
included big guns firing and frequent enemy rocket fires.  He 
explained that being subjected to the artillery fire noise 
during his nine month tour of duty in Vietnam caused his 
current hearing loss and tinnitus disabilities.  He also 
asserts that his hearing loss is worse than the 
noncompensable rating.  This establishes that the veteran is 
aware of the types of evidence necessary to substantiate 
claims of service connection and an increased rating.

As to the claim for service connection for tinnitus, the VCAA 
notice to the veteran did not include the type of evidence 
necessary to establish a disability rating or effective date 
for this disability.  Despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

As to the claim for an increased rating for hearing loss, 
this part of the appeal stems from the original grant of 
service connection.  The July 2003 VCAA letter did not 
include any information pertaining to the specific evidence 
necessary to substantiate a claim for a higher rating.  
However, the September 2003 rating decision contained an 
explanation of the medical evidence relied upon for the 
assignment of the noncompensable rating for hearing loss and 
the application of the medical findings to the relevant legal 
authority.  The April 2004 statement of the case contained 
Tables VI, VIA, and VII of the 38 C.F.R. § 4.85 in their 
entirety.  Thus, the veteran was provided with what the 
medical evidence needed to show to warrant a higher rating 
for hearing loss.  Further, the disability for which the 
veteran is seeking is an increased evaluation based on 
objective criteria - here, puretone threshold readings.  Even 
if he had been told of the evidence necessary to warrant a 10 
percent evaluation, it would not have changed the puretone 
threshold readings shown in the September 2003 and other 
audiological evaluations.  The Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Additionally, the VCAA notice to the veteran did not include 
the type of evidence necessary to establish an effective date 
for the award of service connection for hearing loss.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard, supra.  The veteran's claim for 
service connection for bilateral hearing loss is based upon 
an original claim, and the RO has granted service connection 
for the disability based upon the date of the veteran's 
"original claim" for service connection.  He cannot receive 
an earlier effective date and thus any error in not informing 
the veteran of the evidence necessary to establish an 
effective date is harmless.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).  Thus, despite the absence 
of a formal VCAA letter discussing all elements of the claim, 
the notification contained in the rating decision and the 
statement of the case have been sufficient to notify the 
veteran of the evidence necessary to substantiate his claim.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence that will assist the VA in 
making a decision.    

With respect to element four (4), the Board notes that in the 
RO's July 2003 letter, it stated to the veteran, "We need 
evidence showing that the following condition(s) existed from 
military service to the present time. . . . Any or all of the 
following listed evidence will help us make our decision . . 
. ."  In addition, the veteran was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the April 2004 
statement of the case, which addresses VA's duty to request 
the claimant to provide any evidence in claimant's possession 
that pertains to the claim.  The Board finds that such meet 
the requirements of the fourth element, as the veteran was 
placed on notice that he should submit any evidence in his 
possession that pertained to his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the increased rating and service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In connection with the current appeal, VA has 
obtained service medical records, private treatment reports 
from August 1998, to May 2003, and two private audiological 
examination reports from October 1998 and May 2003.  
Additionally, the veteran has been provided with an 
examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).


II.  Bilateral Hearing Loss

The veteran stated in his July 2003 statement that he 
completed a tour of duty in Vietnam from January 1968 to 
September 1968.  He explained that it was during his tour in 
Vietnam, he was exposed to an extremely loud environment.  
The veteran stated that there was frequent outgoing rifle and 
machine gun fire, rockets firing, and bombs exploding nearby 
enemy positions.  The veteran states that because he was 
subjected to artillery fire noise for nine months, he 
believes it is the initial and primary cause of his current 
hearing problems.  A September 2003 rating decision granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating.  The veteran states that he 
warrants a higher evaluation for the service connected 
bilateral hearing loss disability.

A September 2003 examination report noted puretone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
45
50
60
60
LEFT
40
35
45
60

Average puretone thresholds were 54 decibels in the right ear 
and 45 decibels in the left ear.  Speech recognition scores 
were 100 percent in the right ear and 96 percent in the left 
ear.  The audiologist in the September 2003 examination 
stated that the results showed a bilateral sensorineural 
hearing loss.

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2005).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  Based upon the results of the September 
2003 VA audiological examination, from Table VI of 38 C.F.R. 
§ 4.85, a Roman Numeral I is derived for the right ear and 
the left ear.  Thus, neither is the "better ear."  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column I.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable scheduler rating.  
Thus, the evidence does not support a finding of a 
compensable evaluation.

The Board notes that the veteran has alleged in his December 
2003 statement that the September 2003 examination was not 
valid.  The veteran explained further in his statement that 
in the beginning of the test, he missed many words.  When the 
VA examiner elevated the volume and proceeded to start the 
test from the beginning, he was able to hear nearly all of 
the words.  He added that when he received the October 2003 
rating decision letter, the presentation volumes and speech 
discrimination scores were not disclosed.  In addition, the 
veteran stated that the scores were illogical because his 
right ear scored better on the test, and he knows from 
practical experience that his left ear is actually the better 
ear.  

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating and ruling the VA administered test 
invalid.  Based on the findings reported in the September 
2003 VA examination report, the Board does not find that the 
examination was invalid.  The Board does not refute that the 
veteran has bilateral hearing loss, but the more important 
aspect of the examination is determining whether there is a 
compensable rating for bilateral hearing loss.  There was no 
indication that the audiological examination produced test 
results which were invalid.  Also, as stated above, 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.

In addition, the veteran has submitted a May 2003 private 
audiological evaluation; however, it has not been accorded 
probative value for two reasons.  One, the actual puretone 
thresholds were not written out, and thus the Board would 
have to guess at the thresholds based upon the "O's" and 
the "X's" charted out.  Second, there is no indication that 
the audiological evaluation was conducted in accordance with 
the Maryland CNC Test, which is a requirement for hearing 
testing for VA purposes.  38 C.F.R. § 4.85(a).  Nevertheless, 
even if the Board applied the findings documented in the 
evaluation to the rating criteria, a noncompensable 
evaluation would still be assigned.  For example, based upon 
an estimate of the veteran's puretone decibel losses, the 
average would be 43 in the right ear with 84 percent speech 
discrimination and 50 in the left ear with 92 percent 
discrimination.  The right ear would be assigned a Roman 
numeral II and the left ear a Roman numeral I.  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I, the better ear with 
column II.  Therefore, even if the VA was to rely on the May 
2003 audiological private exam, the results would still 
warrant a noncompensable rating.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



III.  Tinnitus

In the July 2003 statement furnished by the veteran, he 
stated that during his tour in Vietnam, he was exposed to 
guns and explosions firing.  As shown in the DD-214, the 
veteran was a clerk typist and received education and 
training as a medical corpsman.  In his December 2003 
personal statement, the veteran explained that being a clerk 
typist offered no protection from noise exposure.  He 
explained in his statement that his unit was near an 
artillery unit, and was therefore subjected to a higher noise 
level.  The veteran stated during the March 2004 VA 
examination, that after service, he was an accountant-auditor 
and drove motorcycles for recreational purposes.  He stated 
during the examination that being an accountant-auditor 
involved no noise exposure and his recreational activities 
involving motorcycles only involved some noise exposure.  
Therefore, the veteran believes that his tinnitus is a direct 
result of the activities he took part in during his active 
military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  The separation 
examination is silent for such complaints of ringing in the 
ears.  Clinical evaluations of the ears at separation were 
normal, and the report of medical history at separation 
completed by the veteran indicated that he never had or had 
at the time of separation any ear trouble.  In the December 
2003 statement by the veteran, he stated that "During 
military service, and for many years thereafter, I had no 
complaints related to my hearing."  He explained further in 
his statement that he would occasionally experience ringing 
in the ears when he was tired, but the ringing would be gone 
the next morning.  The first time tinnitus is noted is in the 
July 2003 private medical report.  During this evaluation, it 
is noted that the veteran started noticing ringing of the 
ears "10y[ea]rs" ago.  

Finally, in the March 2004 VA examination report, the 
examiner noted that the tinnitus started 22 years after 
service, and determined that it is more likely than not that 
the tinnitus is not related to the veteran's military 
service.  There is no competent evidence to balance this 
medical opinion.  Again, while the veteran is competent to 
state that he gradually noticed ringing in the ears, he is 
not competent to attribute the current diagnosis of tinnitus 
to his service, as that would require a medical opinion.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resoled.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.

____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


